ICJ_071_ContinentalShelf-InterpretationRevision_TUN_LBY_1985-12-10_JUD_01_ME_02_EN.txt. 236

SEPARATE OPINION OF JUDGE ODA

1. I concur in the Judgment’s finding in paragraph 69 A that Tunisia’s
application for revision relating to the first sector must be declared inad-
missible. Yet, as a dissenting Judge in the original case who in 1982 could
not support the delimitation line which the Court had proposed, I feel
bound to explain why in my view also Tunisia’s application is not well-
founded. With regard to subparagraphs B and D of the operative part,
concerning Tunisia’s requests for interpretation relating to both the first
and second sectors, I hold the view that the requests should have been
found inadmissible for the reasons stated below in paragraphs 11 and
16-18 respectively. However, as the question of admissibility in both cases
was put to the vote together with the contents of the respective requests,
and as I agree at any rate with the findings reached by the Court that the
respective requests cannot be upheld, I have voted in favour.

I. THE First SECTOR OF THE SUGGESTED DELIMITATION LINE

A. The Court’s Account in 1982 of the Concessions previously
Granted by the Parties

2. It has become evident through the present proceedings that in giving
judgment in 1982 the Court had no exact idea of the boundaries of the
concessions granted by the respective Parties prior to the signing of the
Special Agreement. Had this not been so, Tunisia would have had little
ground for submitting its application for revision or its request for inter-
pretation with regard to the first sector of the suggested delimitation line.
In the present Judgment the Court appears to be reluctant to recognize this
point which, in my view, should have been clearly spelled out.

3. The boundaries of the respective concessions relevant to our consid-
eration, which have become thoroughly known only through the present
proceedings, had the following characteristics :

(i) The southeastern boundary of the Tunisian “Permis complémentaire
offshore du Golfe de Gabés” of 21 October 1966, in the form of a
zig-zag or “stepped” line, did not extend eastwards beyond the point
11° 59’ 53”.66 E, and the southeastern corner of the step furthest
from the shoreline was at 33° 50’ 17”.19 N on this longitude (turning-
point No. 5); the southeastern corner of the step nearest to the
coastline was at 33° 11’20’.89 N, 11° 34’ 53”.44 E (turning-point

48
237 APPLICATION FOR REVISION (SEP. OP. ODA)

No. 41), and the line connecting each of the southeastern corners of
the 17 steps joined by these two extreme points did not form a single
straight line (see No. 9 of the dossier supplied by Tunisia to the Court
during the oral proceedings).

Gi) The northwestern boundary of Libyan concession No. 137 of 30 April
1968 was a line connecting the point 33° 55’ N, 12° E, in mid-ocean,
with the point 33° 10’ N, 11° 35’ E, which lies about one mile to the
east of the land frontier point at Ras Ajdir on the mainland (see
Tunisian Application, Ann. II). In other words the line, if prolonged,
would not pass through the land frontier point but would intersect the
coastline at a point east of the frontier. (The later Libyan concession —
NC 76 of 17 February 1979 — did not alter that boundary.)

(iii) Thus Tunisia’s “stepped” line and Libya’s straight line clearly did not
match, and in fact some overlapping and conflict occurred in the
concession areas.

4. Notwithstanding these clear facts concerning the boundaries of the
Tunisian and Libyan concessions, of which the Court could and should
have been aware in 1982, the mistaken descriptions (which constituted a
cause of the present case) were incorporated in the operative part con-
cerning the first sector of the delimitation line in the Court’s 1982 Judg-
ment, which stated :

“the starting point for the line of delimitation is the point where the
outer limit of the territorial sea of the Parties is intersected by a
straight line drawn from the land frontier point of Ras Ajdir through
the point 33° 55’ N, 12° E, which line runs at a bearing of approxi-
mately 26° east of north, corresponding to the angle followed by the
north-western boundary of Libyan petroleum concessions numbers NC
76, 137, NC 41 and NC 53, which was aligned on the south-eastern
boundary of Tunisian petroleum concession ‘Permis complémentaire
offshore du Golfe de Gabés’ (21 October 1966) ; from the intersection
point so determined, the line of delimitation between the two conti-
nental shelves is to run north-east through the point 33° 55’ N, 12° E,
thus on that same bearing, to the point...” (LCJ. Reports 1982,
pp. 93-94, para. 133 C (2), emphasis added).

The mistaken descriptions in the above quotation are underlined. The
Court erred in its belief that the northwestern boundary of the Libyan
concession lay on this bearing of 26° east of north and was aligned on the
southeastern boundary of the Tunisian concession.

5. It is now clear that the bearing of 26° east of north was that of a line
connecting point 33° 55’ N, 12° E, to Ras Ajdir, but not to the south-
western corner of the Libyan concession. Furthermore, in spite of the ex-
planations given in the present Judgment to the effect that:

“It is evident that the Court did not mean by ‘aligned’ that the
boundaries of the relevant concessions formed a perfect match in the

49
238 APPLICATION FOR REVISION (SEP. OP. ODA)

sense that there was neither any overlap of the concessions nor any
sea-bed areas left open between the two boundaries” (para. 36),

it is more evident from the erroneous descriptions in the reasonings quoted
below that in 1982 the Court suggested the delimitation line on the basis of
its incorrect or inaccurate understanding of the Tunisian and Libyan
concessions and of the relationship between them :

“(In 1974] Libya granted a concession the western boundary of
which was (consistently with a previous concession) a line drawn from
Ras Ajdir at some 26° to the meridian.” U.C.J. Reports 1982, p. 37,
para. 21.)

“Ras Ajdir is also the point of departure... of the line of 26°
north-east which had been followed by the two Parties in the granting
of concessions for the exploration and exploitation of mineral
resources during the period 1964-1972.” ({bid., p. 66, para. 86.)

“(T]he Court could not fail to note the existence of a de facto line
from Ras Ajdir at an angle of some 26° east of north, which was the
result of the manner in which both Parties initially granted conces-
sions for offshore exploration and exploitation of oil and gas. This line
of adjoining concessions... was tacitly respected for a number of
years.” (Ibid. p. 71, para. 96.)

“A Tunisian enlarged concession of 21 October 1966 was bounded
on the east by a ‘stepped’ line (a form apparently dictated by the
grid/block system for grant of concessions) the eastern angles of
which lay on a straight line at a bearing of approximately 26° to the
meridian. In 1968 Libya granted a concession (No. 137) ‘lying to the
eastward of a line running south/southwest from the point 33° 55’ N,
12° E to a point about one nautical mile offshore’ the angle thereof
viewed from Ras Ajdir being 26° ; the western boundaries of subse-
quent Libyan concessions followed the same line, which, Libya has
explained, ‘followed the direction of the Tunisian concessions’. The
result was the appearance on the map of a de facto line dividing
concession areas which were the subject of active claims, in the sense
that exploration activities were authorized by one Party, without
interference, or (until 1976) protests, by the other.” ({bid., pp. 83-84,
para. 117.)

“a line drawn from the terminal point of the land frontier through the
point 33° 55’ N, 12° E, thus at an angle to the meridian corresponding
to the angle of the western boundary of Libyan Petroleum Conces-
sions Nos. NC 76, 137, NC 41 and NC 53, which was aligned with the
eastern points of the zig-zag south-eastern boundary of the Tunisian
concession ‘Permis complémentaire offshore du Golfe de Gabés’ (21
October 1966)” (ibid, p. 85, para. 121).

50
239 APPLICATION FOR REVISION (SEP. OP. ODA)

6. First, the Court’s incorrect understanding of the Libyan boundaries
would seem to be due to its not possessing precise information respecting
the Libyan concessions. And in fact, during the written and oral proceed-
ings in the original case, the exact co-ordinates of the Libyan boundaries
were not furnished to the Court. The Court never asked for them, but
neither is there any evidence that Libya deliberately concealed them.
Tunisia, for its part, did not ask the Court to have Libya give details of its
concessions, even during the oral proceedings in the original case. A
description of the co-ordinates of the Libyan 1968 concession has been
supplied to the Court only in the present proceedings (Tunisian Applica-
tion of 27 July 1984, Ann. IJ).

7. Secondly, the inaccurate statements in the 1982 Judgment respecting
the Tunisian concession were due to the fact that, although the details were
imparted to the Court by Tunisia in the original proceedings, the text of the
concession (Tunisian Memorial, Ann. 1) gave these details only in terms of
“numéro des repères” (reference numbers) of each “sommet” (traverse-
point) of the southeastern boundary ; the Court never understood the
Tunisian boundary in terms of exact co-ordinates, and did not attempt to
seek any further clarification of the details of the Tunisian concession. The
exact co-ordinates corresponding to the “repères miniers”, that is, “nu-
méro des repères” in the original text, have been made explicit to the Court
only in the present proceedings (No. 9 of the dossier supplied by Tunisia to
the Court on 13 June 1985 during the oral proceedings). Yet in 1982 the
Court was fully aware that the southeastern boundary of the Tunisian
concession was not straight but “stepped”, as this clearly emerges from
the statements in its reasoning (see 1. C.J. Reports 1982, p. 83, para. 117).
This notwithstanding, the Court treated this boundary in the operative
part of the Judgment as if it were a straight line (ibid, p. 93, para. 133
C (2)).

8. Judging by the pleadings and arguments of the original case the
simple fact is that neither of the Parties assumed that the boundary of these
concessions would constitute an important or even relevant factor in the
Court’s decision. But it is not crucial whether Tunisia’s unawareness of the
precise co-ordinates of the Libyan concession was due to its negligence or
whether Tunisia exercised normal diligence, because the validity of the
respective concessions of the Parties was not at issue. Thus neither Tunisia
nor Libya can fairly be blamed for what now might in retrospect appear to
be omissions. Solely the Court, which in 1982 by its own initiative lent great
significance to the concessions previously granted by the Parties, was at
fault in an omission, namely, of referring to the Tunisian and Libyan
concessions without adequate knowledge and without any verification of
their respective positions. This is an essential point which the Court in the
present Judgment should have more candidly recognized. If the Court
rather than the Parties had been more cautious in 1982, the present case
would probably not have been presented.

51
240 APPLICATION FOR REVISION (SEP. OP. ODA)

B. The Immateriality of the Fact “Discovered” to the Court’s
Selection of Point 33° 55’ N, 12° E

9. Despite this background, the delimitation line for the first sector was
suggested by the Court in the operative part of the 1982 Judgment as
follows (and as already quoted above):

“the starting point for the line of delimitation is the point where the
outer limit of the territorial sea of the Parties is intersected by a
straight line drawn from the land frontier point of Ras Ajdir through the
point 33° 55’ N, 12° E which line runs at a bearing of approximately
26° east of north, corresponding to the angle followed by the north-
western boundary of Libyan petroleum concessions numbers NC 76,
137, NC 41 and NC 53, which was aligned on the south-eastern
boundary of Tunisian petroleum concession ‘Permis complémentaire
offshore du Golfe de Gabés’ (21 October 1966) ; from the intersection
point so determined, the line of delimitation between the two continental
shelves is to run north-east through the point 33° 55’ N, 12° E, thus on
that same bearing, to the point...” (ibid, p. 93, para. 133 C (2),
emphasis added).

In the above quotation the passages showing what the Court was really
suggesting for the purpose of delimitation have been underlined, 1.e., to
join the point 33° 55’ N, 12° E, to the land frontier point of Ras Ajdir, as
recognized in the present Judgment (para. 33). The significance of the
co-ordinates 33° 55’ N, 12° E, had been made known to the Court by
Libya as those of a point relevant to its own concession. While it did not
make clear all the co-ordinates of its concession, the Libyan Memorial did
specify this particular point in the following passage :

“The area covered by this Concession [No. 137] was 6,846 square
kilometres, lying to the eastward of a line running south/southwest
from the point 33° 55’ N, 12° E to a point about one nautical mile
offshore. The point of origin viewed from Ras Ajdir is at an angle of 26
degrees.” (Para. 36.)

It should, however, also be noted (though it is overlooked by the Court also
in the present Judgment) that the co-ordinates of 33° 55’ N, 12° E, as the
1982 Judgment proposed, were those which had been one-sidedly bor-
rowed from the Libyan, but not from the Tunisian concession in spite of
repeated references to “alignment” of the two in the.original and the
present Judgment.

10. Why did the Court opt for the point 33° 55’ N, 12° E, which was on
the boundary line of the Libyan concession but had no significance so far
as the Tunisian boundaries were concerned? Why did the Court not choose
some point indicated by Tunisia as one of the relevant points in its own
concession ? Or, more fundamentally, why, even if the two concessions
could once — more than ten years ago — have been “aligned” as interpreted
in the present Judgment (para. 36), did the Court find this fact to be a

52
241 APPLICATION FOR REVISION (SEP. OP. ODA)

decisive factor in establishing the delimitation ? The Court in 1982 did not
provide any clear answers to these questions. Yet these decisions of the
Court are not of a nature to be affected by “the discovery of some fact of
such a nature as to be a decisive factor”. The 1982 Judgment may well be
open to criticism, and I may add that I found matters very difficult, being
aware that the Court had decided on the line of the first sector without
adequate grounds. But however forcefully that Judgment may be criti-
cized, the cause and motive underlying the Court’s Judgment, which is
final, are not matters subject to revision under Article 61 of the Statute. In
other words, if any case could be made for contemplating a revision of the
1982 Judgment, it would rather be on the basis of a criticism of its rea-
soning than on that of any “facts” newly drawn to the Court’s attention.
However, the Statute makes no provision for revising a Judgment of the
Court on such grounds.

C. Clarity in the Meaning and Scope of the Judgment in the Selection
of Two Unequivocal Points

11. As properly stated in the present Judgment, “[the 1982] Judgment
laid down a single precise criterion for the drawing of the line, namely that
it is to be a straight line drawn through two specifically defined points”
(para. 50). The wording of the operative part of the 1982 Judgment may
well be criticized in places for having caused confusion through incorpo-
rating some redundant and not wholly accurate explanations. Yet there
cannot be any ambiguity in the drawing of a straight line connecting these
two unequivocal points, that is, the land frontier at Ras Ajdir and the
mid-ocean point 33° 55’ N, 12° E. In its present submissions, Tunisia,
relying on the co-ordinates 33° 50’ 17” N, 11° 59’ 53” E, of a point on its
own 1966 concession boundary, has proposed new methods which are
entirely different from what the Court had in mind, and has thus made its
request for interpretation of the 1982 Judgment in fact a plea for revision of
the Judgment.

II. THE SECOND SECTOR OF THE SUGGESTED DELIMITATION LINE

A. The Court’s Reference in 1982 to “the Most Westerly Point” of the
Tunisian Coast for the Location of the Veering-Point of the Delimitation
Line

12. The Court considered in 1982 that the delimitation line drawn from
the land frontier point of Ras Ajdir through the point 33° 55’ N, 12° E,
must veer at a certain point because of the general shape of the Gulf of
Gabes. In this connection, the Court took it as legally significant that :

“While the initial part of the Tunisian coast, westwards from Ras
Ajdir, runs for some distance in approximately the same direction as

53
242 APPLICATION FOR REVISION (SEP. OP. ODA)

the Libyan coast, the most marked characteristic of the coast... is
that it subsequently changes direction, so as to run roughly southwest-
northeast... The change in direction may be said to modify the
situation of lateral adjacency of the two States, even though it clearly
does not go so far as to place them in a position of legally opposite
States.” U.CJ. Reports 1982, p. 63, para. 78.)

The Court also stated that “[t]he change in direction of the coast is... a
fact which must be taken into account” (ibid., p. 87, para. 124). Well might
this assertion have been correct. Yet I could not see why the Court sug-
gested in 1982 that the veering-point of the delimitation line should be on
the same latitude as the turning-point of the Gulf’s coast. A latitude is
simply a plane of the earth’s rotation and, from the viewpoint of carto-
graphy, merely offers a convenient artifice for drawing a map. Assuming,
however, that the configuration as such is what really counts, and that one
were accordingly to examine a relief map of the region without paying any
attention to lines of latitude or longitude or to the conventional “set” of a
map, no logical indication could be found for the Court’s choosing the
veering-point of the delimitation line, in association with the point where
the Gulf’s coast changes direction, in terms of their location on the same
latitude (see my dissenting opinion in the original case (ibid., p. 268)).

13. The 1982 Judgment picked “an appropriate point on the coast to be
employed as a reference-point for reflecting [the] change in the delimita-
tion” in stating that “the Court considers that an appropriate point on the
coast... is the most westerly point of the Tunisian coastline...” (ibid,
p. 87, para. 124). Even if the connection of the veering-point of the delimi-
tation line with the turning-point of the coast by their respective locations
on the same latitude had been underlain by sound reasoning (which I
doubt, as I stated in the preceding paragraph), there would not have been
any legal ground for suggesting that the “change in direction” of the coast
of the Gulf of Gabes must necessarily occur at the most westerly point of
the Gulf. It would in fact have been difficult to locate the turning-point in
the general direction of the coast, particularly in a geographical situation
such as the Gulf of Gabes, where the coast curves gradually half-way round
without showing any distinct characteristics. It seems to me that any point
roughly between 33° 55’ N and 34° 20’ N could have been designated as
the turning-point in the general direction of the coast, greatly depending
on one’s view of the general configurations of the neighbouring coastlines.
It could not in principle have been of any significance whether this turning-
point should or should not be located at the most westerly point of the
Gulf.

14. At any rate, how and where the general direction changes is not open
to precise determination, as the Court properly stated in 1982:

“The Court does not consider that [the question of the point at

54
243 APPLICATION FOR REVISION (SEP. OP. ODA)

which the change in direction of the Tunisian coastline may properly
be said to occur] is a question it is called upon to decide ; the exam-
ination of the matter by the Parties seems to the Court rather to
demonstrate that the point ... cannot be objectively determined as a
matter of fact.” (1 CJ. Reports 1982, p. 87, para. 123.)

The Court, “dischargling] its duty to indicate the practical method of
delimitation in such a way as to enable the experts to effect the delimitation
‘without any difficulties’ ”, chose this particular point on the Tunisian
coastline as “an appropriate point” “which has the advantage of being
susceptible of objective determination as a matter of geography” (ibid.,
paras. 123-124). The simple fact is that, in choosing what it believed to
be the most accurately determinable feature of the coast as the practical
turning-point for the general direction, the Court in 1982 hit upon “a small
nick” on a small-scale map, or according to Tunisia the mouth of a wadi,
near latitude 34° 10’ 30” N. How fortunate it was for the Court that the
line drawn from that point to the Kerkennah Islands ran “along the
seaward coast of the actual islands” (see ibid, p. 89, para. 128) ! To define
this particular point which must be “susceptible of objective determination
as a matter of geography”, the Court found, as another happy coincidence,
that in its own interpretation it could be “the most westerly point” of the
Gulf of Gabes. Defining this particular turning-point of the coastline as
“the most westerly point”, the Court did not mention the possible rele-
vance of whether this would be on a baseline in terms of the 1958 Con-
vention on the Territorial Sea and the Contiguous Zone or the 1982 United
Nations Convention on the Law of the Sea. Although that particular point,
which happened to be “the most westerly point” of the Gulf in the Court’s
interpretation of these words, was chosen empirically within a range of
physical possibilities and not necessarily based on legal grounds, there
cannot be any room for further interpretation of that Court’s decision.
How “the most westerly point” may otherwise be interpreted by either
lawyers or geographers becomes irrelevant for this reason.

15. The precise location near latitude 34° 10’ 30” N of what the Court
picked upon as decisive, inasmuch as a turning-point in the general direc-
tion of the coast, and what Tunisia calls a “wadi’ could be fixed by the
experts, as the 1982 Judgment proposed, but the function of the experts of
both Parties would be limited to finding the exact latitude of that point on
an authoritative map to the degree of some seconds (one second is roughly
30 metres and so tiny a margin should not materially affect the angulation
between the general direction of the coastline and the line drawn to and
along the eastern shore of the Kerkennahs) ; it could not be extended to
finding what else they might interpret in /egal or topographical terms to be
“the most westerly point of the Tunisian coastline ..., that is to say, the
most westerly point on the shoreline (low-water mark) of the Gulf of
Gabes”, or “the most westerly point of the Gulf of Gabes”.

55
244 APPLICATION FOR REVISION (SEP. OP. ODA)

B. Clear Designation by the Court of a Turning-point on the Coast

16. A problem has been raised by Tunisia in connection with the second
sector of the delimitation line, inasmuch as the Court suggested in the
operative part of the 1982 Judgment that

“the line of delimitation [of the first sector]... is to run north-east
through the point 33° 55’ N, 12° E... to the point of intersection
with the parallel passing through the most westerly point of the
Tunisian coastline between Ras Kaboudia and Ras Ajdir, that is to
say, the most westerly point on the shoreline (low-water mark) of the
Gulf of Gabes” (CJ. Reports 1982, pp. 93-94, para. 133 C (2)),

and that

“in the second sector, namely in the area which extends seawards
beyond the parallel of the most westerly point of the Gulf of Gabes,
the line of delimitation ... is to veer to the east...” (ibid, p. 94,
para. 133 C (3)),

while it had stated in its reasoning that

“it appears to the Court that [the most westerly point of the Tunisian
coastline between Ras Kaboudia and Ras Ajdir, that is to say, the
most westerly point on the shoreline (low-water mark) of the Gulf
of Gabes] will be approximately 34° 10’ 30” north” (ibid, p. 87,
para. 124).

Tunisia has submitted its request for interpretation because, in its view, a
westward indentation at the approximate latitude of 34° 10’ 30” N does
not lie on “the shoreline (low-water mark)” of the Gulf of Gabes, but
merely in the mouth of a wadi, and the actual most westerly point on the
shoreline (low-water mark) of the Gulf of Gabes must lie on latitude
34° 05’ 20” N (Carthage), which is well to the south of this wadi.

17. The ostensibie problem raised by Tunisia is to reconcile that “wadi’,
as constituting “the most westerly point of the Tunisian coastline between
Ras Kaboudia and Ras Ajdir”’, with the expression by which the Court
specifies its meaning: “that is to say, the most westerly point on the
shoreline (low-water mark) of the Gulf of Gabes”. I call it an ostensible
problem, because, as I stated above, it was quite irrelevant in the Court’s
considerations how a wadi should be regarded in terms of a baseline under
the 1958 Geneva Convention or the 1982 Montego Bay Convention. It is an
undeniable fact also for Tunisia that the mouth of a wadi constitutes part
of the “Tunisian coastline” or “the shoreline (low-water mark) of the Gulf
of Gabes” in a topographical sense ; Tunisia does not seem to deny that a
significant feature, capable of serving as a turning-point, is located near
latitude 34° 10’ 30” N.

18. In spite of the phraseology of its request in relation to the second

56
245 APPLICATION FOR REVISION (SEP. OP. ODA)

sector, Tunisia, being aware that the Court has chosen that particular point
on the coast near 34° 10’ 30” N, seems in fact to be seeking a statement
from the Court that the Judgment was erroneous because, in principle, a
wadi is not located on the baseline in terms of the relevant provisions of
either the 1958 Geneva Convention or the 1982 Montego Bay Convention,
and that therefore this wadi should not be treated as constituting the most
westerly point of the Gulf of Gabes. The Judgment may arguably not have
been drafted in an unequivocal manner so as to avoid any misinterpreta-
tion. However, what Tunisia is in fact seeking appears to me to be quite
different from what a Party may request by way of the interpretation of a
judgment. Tunisia is not seeking interpretation of the Judgment, but is
attempting to replace the concrete indication given by the Judgment by its
own interpretation as to the location of the most westerly point of the Gulf
of Gabes at 34° 05’ 20” N, on the ground that the reasoning which led the
Court to suggest latitude 34° 10’ 30” N as a reference for the veering of the
delimitation line in the second sector was not quite appropriate.

19. In sum, the Court in 1982 made a firm suggestion for a practical
method of defining the line of delimitation, though I personally could not
support it. First, the determination by the Court in the first sector of the
delimitation was not of a nature to be so affected by any newly discovered
fact as to cause the Court to reconsider it. Secondly, though the Court’s
description of the suggested delimitation line in its first and second sectors
may not, on its face, be so uncomplicated as to need no interpretation, the
Court’s intention was clear ; it appears to me that Tunisia’s requests for
interpretation of the Judgment are simply disguised requests for revi-
sion.

(Signed) Shigeru ODA.

57
